Citation Nr: 0922121	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-42 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to bilateral maxillary 
sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1970 to October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied the Veteran's claim for entitlement to service 
connection for obstructed sleep apnea. 

On the June 2004 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing at the RO.  The Veteran withdrew 
his request in a February 2009 statement.  To date, the 
Veteran has not contacted the RO to request another hearing 
date. 


FINDING OF FACT

Obstructive sleep apnea was not shown during service or for 
years thereafter; the preponderance of the probative evidence 
indicates that obstructive sleep apnea is not related to any 
aspect of service, and that sleep apnea is not due to or 
aggravated by a service-connected disorder. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep 
apnea have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).





REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Although such notice might be sent after the initial 
adjudication, the notice can still fully comply with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, if, after the proper notice was provided 
the case was re-adjudicated with a supplemental statement of 
the case.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).

Here, prior to the February 2004 RO decision in the matter, 
VA sent a letter to the Veteran in November 2002 that 
addressed the service connection elements concerning his 
obstructive sleep apnea claim.  The letter informed the 
Veteran of what evidence is required to substantiate the 
claim, and apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  

By way of an additional notice letter sent in March 2006, the 
Veteran was informed of how VA determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  See Dingess, 19 Vet. 
App. at 473.  Although the Veteran did not receive the 
Dingess notice until after the initial rating, the Board 
finds this error non-prejudicial to the Veteran because his 
case was subsequently re-adjudicated in January 2007 and in 
June 2007, and he was provided with supplemental statements 
of case.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a re-adjudication decision).  The Board finds 
that the VCAA duty to notify was fully satisfied as to the 
Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.  VA 
provided the Veteran with examinations in February 2003 and 
August 2003.  The weight of these opinions (and that given to 
the remainder of the evidence) is discussed in detail below.  
The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
2.	Legal Criteria and Analysis: 
Direct Service Connection and Service Connection on a 
Secondary Basis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  To prevail on the issue of 
service connection directly relating a condition to service, 
there must be:  (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Veteran does not contend (nor does the evidence of 
record support a finding) that his sleep apnea is directly 
due to service.  The Veteran was not diagnosed with sleep 
apnea until September 1998, and there is no indication in his 
service treatment records that could support a finding that 
he incurred the disability in service.  See private medical 
records from Dr. Paul Blair, Ears, Nose and Throat 
Specialist; and see also October 1974 Separation Examination.  

The Veteran's sole contention is that his sleep apnea is 
secondary to his service-connected bilateral maxillary 
sinusitis.  

A disability that is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  A disability which is aggravated by a 
service-connected disorder may be service connected, but 
compensation is only available for the degree to which that 
condition was made worse by the service-connected condition - 
only to the degree that the aggravation is shown.  38 C.F.R. 
§ 3.310.  In such situation, VA laws require that the medical 
evidence must show a baseline level of severity of the 
nonservice-connected disease or injury, which is established 
by medical evidence created before the onset of aggravation.  
Id.

The Board observes that the Code of Federal Regulations 
provides that a preexisting injury or disease will be 
considered to have been "aggravated" by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This same 
definition of aggravation is utilized when analyzing a claim 
of whether a nonservice-connected disorder has been 
aggravated by a service-connected disability subsequent to 
service.  See Allen v. Brown, supra (the Court indicates that 
the terms "aggravation" and "aggravated" are general terms 
referring to any increase in disability). 

An increase in a preexisting disorder or disease is not 
analogous to a temporary or intermittent flare-up of a 
preexisting injury or disease.  The Board observes that a 
temporary flare-up of a preexisting injury or disease is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required for a preexisting 
injury or disease to be considered "aggravated" by service.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
Therefore, by analogy, a temporary flare-up of a nonservice-
connected disorder subsequent to service is not sufficient to 
be considered "aggravation" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Id. 

The determination as to whether the requirements for 
secondary service connection are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, service connection has long been established 
for bilateral maxillary sinusitis.  See rating decision dated 
in June 1977.  The medical treatment records from VA Medical 
Center in Huntington (VAMC) from September 1997 to August 
2002 contain two reports of paranasal sinus CT scans dated 
November 1998 and February 2001.  The November 1998 report 
showed that the Veteran had some mucosal thickening in the 
maxillary sinus and the ethmoids.  The February 2001 report 
showed that there was "some degree of interval clearing 
compared to the previous study."  The report also showed a 
deviation of the Veteran's nasal septum from left to right. 

In July 2002, the Veteran submitted a claim for entitlement 
to service connection for obstructive sleep apnea.  As 
indicated above, his specific contention was that his 
service-connected maxillary sinusitis permanently aggravated 
his obstructive sleep apnea.  

The evidence of record clearly establishes that the Veteran 
has obstructive sleep apnea and that he utilizes a continuous 
positive airway pressure (C- PAP) machine as treatment for 
this disorder.  See private medical records from Dr. Paul 
Blair dated September 1998 and November 1998; private medical 
records from St. Mary's Regional Sleep Center June 2001 and 
November 2001.  Therefore, the first element of the secondary 
service connection (i.e., evidence of a current disability) 
has been met.  The remaining question before the Board is 
whether the medical evidence supports, or is at least in 
equipoise as to, the Veteran's assertion that his sleep apnea 
has been permanently aggravated by his service-connected 
bilateral maxillary sinusitis.  See Allen v. Brown, supra.  

The Veteran's claims file contains four medical opinions that 
at least in some form, touch and concern the question of 
whether the Veteran's sleep apnea is related to (due to or 
aggravated by) his service-connected bilateral maxillary 
sinusitis.  

The first medical opinion of record is in a June 2002 letter 
to the Veteran from a private doctor with the Huntington 
Internal Medicine Group, Dr. William Beam, Diplomate American 
Board of Sleep Medicine.  Dr. Beam opined that the Veteran's 
sinusitis and rhinitis are "as likely as not to contribute 
to [his] symptoms of headache and obstructive sleep apnea."  
He stated that the Veteran was on medical therapy with an 
inhaled nasal steroid as well as an antihistamine, and that 
he was using nasal CPAP therapy for the apnea.  With regard 
to precisely how the sinusitis contributes to problems the 
Veteran has with apnea, Dr. Beam only reported that the 
Veteran's "sinusitis and rhinitis contribute to difficulties 
in regard to ongoing treatment and compliance."  The Board 
notes that Dr. Beam's specific statements indicate that the 
sinusitis makes it problematic to treat the sleep apnea, but 
do not indicate that sinusitis has caused a permanent 
increase in severity in the veteran's sleep apnea.  Despite 
this fact, Dr. Beam concluded with the following statement:  
"I believe evidence supports your contention that your sleep 
apnea is aggravated by your sinusitis and has resulted in 
complications of headache and epistaxis."  Dr. Beam provided 
no rationale for this opinion.

The second opinion regarding the possible link between 
sinusitis and sleep apnea is found in the report of a 
February 2003 VA examination.  The examiner reported that the 
Veteran had recurring episodes of sinusitis.  The Board finds 
it pertinent that this examiner identified and discussed a 
number of physical attributes and congenital problems 
relating to the Veteran's septum and his ability to breathe.  
Specifically, the examiner referenced a report from a 
February 2001 CAT scan that revealed ethmoid and maxillary 
antral sinusitis with clearing of the disease in the 
maxillary antral, and a deviation of the nasal septum from 
left to right.  The examiner noted that the Veteran has had 
difficulty breathing through his nose.  He reported "[t]he 
septum is deviated more prominent on the left side.  Sitting 
the air movement is better and greater on the left nostril, 
reclining is greater on the right nostril.  The percent would 
be 60 left, 40 right sitting and the reverse on reclining."  

The February 2003 examiner reported that the Veteran had 
tenderness over his maxillary antrum, bilaterally, but found 
that there was "no purulent drainage of crusting".  The 
examiner also reported that the pharynx was clear, there is 
no laryngeal stridor or stenosis, and there is no facial 
disfigurement.  The examiner noted that the Veteran was 
diagnosed with obstructive sleep apnea syndrome, based on the 
results from sleep studies performed at St. Mary's Regional 
Sleep Center in June 2001 and November 2001.  

Based on his findings, the February 2003 examiner first found 
that the primary factor for his sleep apnea was his weight 
and some veloparyngeal narrowing.  The examiner then noted 
that evidence of record contained a November 1998 private 
medical report from Dr. Blair that showed the Veteran has 
swollen uvula consistent with sleep apnea.  Then the February 
2003 examiner quoted Dr. Beam's nexus opinion (discussed 
above in the paragraph addressing Dr. Beam's June 2002 
letter).  Finally, the examiner concluded with this 
statement: "it is therefore as likely as not that the 
evidence supports that sinusitis is as likely as not 
aggravating his sleep apnea."  

The third medical opinion of record is found in the report of 
an August 2003 VA examination.  In that examination report, 
the examiner noted that the Veteran reported a medical 
history of sinusitis since the 1970's.  The examiner noted 
that the Veteran complained that he snores very loudly and 
has chronic fatigue with apneic episodes that awaken him for 
the past 10-15 years.  The August 2003 examiner noted that 
the Veteran's sleep apnea was documented in both in the 
treatment reports from Dr. Blair and Dr. Beam.  The examiner 
indicated he did not find reference to sleep apnea in the 
Veteran's service treatment records or earlier records that 
document his sinus problem.  The August 2003 examiner 
reported that the Veteran had a nasal septal deviation which 
is not severe or obstructing, and was worse to the right 
side.  The examiner also specifically reported that he did 
not observe any compromise in the nasal airway from mucosal 
thickening, congestion or secretion.  On examination of the 
mouth, oral pharynx, and nasopharynx, the examiner found that 
the Veteran had a large uvula, prominent soft palate and 
posterior tonsillar pillars with decreased velopharyngeal 
space. 

The August 2003 examiner's concluding impression reads as 
follows:  

"Obstructive sleep apnea automatically appears to be 
primarily from decreased airway in the velopharyngeal 
region.  Sinusitis has no significant role in this area.  
Patient has some nasal septal deformity which can 
contribute to obstructive sleep apnea.  I do not see 
nasal obstruction from mucosal thickening or congestion; 
so I doubt that sinusitis has a significant contribution 
to [the Veteran's] obstructive sleep apnea." 

Fourth, and finally, the last, and least substantial medical 
opinion is contained in a May 2007 one-paragraph letter to 
the Veteran from a private doctor, Dr. Yasser Mokhtak in 
Pulmonary Medicine at Marshall University School of Medicine.  
Dr. Mokhtah noted the Veteran's history of chronic sinusitis 
and obstructive sleep apnea from his medical records already 
mentioned above.  Dr. Mokhtah simply noted that "in patients 
who have [the Veteran's] condition sometimes chronic 
sinusitis might aggravate sleep apnea based on the fact that 
when you get an episode of chronic sinusitis you are not 
going to be able to tolerate your CPAP mask that you use, and 
this in term will aggravate your sleep apnea."  

As discussed above, in order for service connection to be 
awarded on a secondary basis, the preponderance of the 
medical evidence would have to at least be in equipoise as to 
the question of whether the Veteran's sleep apnea was caused 
by or aggravated (permanently worsened) by the service-
connected bilateral maxillary sinusitis.  Here, the weight of 
the medical evidence is against such a finding.  

While the statements and medical opinions found in the June 
2002 letter from Dr. Beam, in the February 2003 VA 
examination report, and in the May 2007 letter from Dr. 
Mokhtah, may be read as being favorable to the Veteran's 
claim, in that they chiefly indicate that sleep apnea is less 
easily treated when the Veteran is having problems with 
active sinusitis, the Board does not see any of these 
opinions as stating that the Veteran's sleep apnea was caused 
by or aggravated (permanently worsened) by the service-
connected bilateral maxillary sinusitis.  As such, the 
opinions or statements by medical professionals found in the 
June 2002 letter from Dr. Beam, in the February 2003 VA 
examination report, and in the May 2007 letter from Dr. 
Mokhtah carry little weight in the resolution of this issue - 
which hinges on the very question of whether the Veteran's 
sleep apnea was caused by or aggravated (permanently 
worsened) by the service-connected bilateral maxillary 
sinusitis.  

The record contains one opinion, found in the report of the 
August 2003 VA examination, which does specifically address 
the pertinent question before the Board.  That medical 
opinion, quoted above in block text, indicates that it is not 
likely that the Veteran's sleep apnea was caused by or 
aggravated (permanently worsened) by the service-connected 
bilateral maxillary sinusitis, and that opinion gives the 
examiner's rationale for arriving at that conclusion.  This 
opinion weighs heavily against the Veteran's claim, and, as 
it is the only medical opinion of record that is directly on 
point, its weight is greater than any inference that can be 
drawn from the other three opinions or statements discussed 
herein.  

Looking at each statement or opinion individually, the Board 
notes that in the June 2002 medical statement, Dr. Beam's 
statements do little more than indicate that the Veteran's 
sinusitis can cause an increase in the sleep apnea symptoms 
mainly because the sinusitis would make it difficult to treat 
the sleep apnea and use the C-PAP machine.  This increase in 
symptoms is not permanent aggravation.  While Dr. Beam 
concluded (with no rationale) that he believed the evidence 
supported the Veteran's contention that sleep apnea is 
aggravated sinusitis, the Board has pointed out where Dr. 
Beam's statements and his conclusion relate to an increase in 
symptoms, not permanent aggravation.  Dr. Beam stated that an 
episode of sinusitis contributes to difficulties in the 
Veteran's receipt of treatment for his sleep apnea.  
Specifically, an episode of sinusitis prevents the Veteran 
from using his C-PAP mask, and that in turn might exacerbate 
his sleep apnea.  While active sinusitis may temporarily 
aggravate the Veteran's sleep apnea symptoms, Dr. Beam's 
statements and conclusion do not support a finding that the 
Veteran's sleep apnea is "aggravated" by his service 
connected in sinusitis as aggravation is defined under 
38 C.F.R. § 3.310 and the Court in the Allen case discussed 
above.   

Dr. Beam's medical statement only shows that the Veteran's 
sinusitis temporarily affects his sleep apnea, and does not 
support his conclusion that is permanently worsened.  An 
episode of sinusitis does not create a "lasting worsening", 
a permanent aggravation of the Veteran's sleep apnea.  See 
Routen, 10 Vet. App. at 189 n. 2.  Rather, as expressed by, 
Dr. Beam when the Veteran experiences an episode it 
interferes in his use of the C-PAP, and only aggravates his 
sleep apnea during the period of that sinusitis episode.  The 
evidence shows that an episode of sinusitis causes a 
temporary flare-up of the Veteran's sleep apnea symptoms, and 
not a permanent worsening of his disorder.  Evidence of a 
flare-up is not sufficient to support a finding that his 
condition was aggravated by the service-connected disability.  
See 38 C.F.R. § 3.310.  The evidentiary weight of Dr. Beam's 
opinion in this matter is greatly diminished because it does 
not provide an opinion as to whether the Veteran's sleep 
apnea was caused by or aggravated (permanently worsened) by 
the service-connected bilateral maxillary sinusitis.  

Turning to the medical evidence in the February 2003 
examination report, the Board first points out that 
examiner's initial findings and discussion of the Veteran's 
condition are inconsistent with a conclusion that sinusitis 
has aggravated the sleep apnea, and they are consistent with 
conclusion by the August 2003 examiner (and the ultimate 
determination in this case), that sinusitis likely causes no 
such permanent aggravation.  Specifically, the February 2003 
examiner found first that the primary factor for the 
Veteran's sleep apnea was the Veteran's weight and some 
velopharyngeal narrowing.  Later in the examination report, 
the examiner cited to Dr. Beam's opinion, and indicated that 
it is as likely as not that the Veteran's chronic sinusitis 
aggravates his sleep apnea.  As with Dr. Beam's opinion, the 
Board points out that the February 2003 examiner's concluding 
statement does not indicate that sleep apnea was caused by or 
permanently aggravated by sinusitis, only that symptoms of 
sinusitis exacerbate the sleep apnea symptoms.  By extension 
of the reasoning shown above, the February 2003 examiner's 
concluding opinion is of the same low evidentiary value as 
Dr. Beam's medical statement when addressing the true 
question before the Board - whether sinusitis caused or 
permanently aggravated the sleep apnea.  Moreover, as 
mentioned above, a number of the February 2003 examiner's 
medical findings are entirely consistent with the August 2003 
examiner's findings and the ultimate determination in this 
case.  

The May 2007 one-paragraph medical statement by Dr. Moktah is 
also of limited probative value on this issue.  Although Dr. 
Mokhtar noted that he reviewed some of the Veteran's medical 
records that confirmed his sinusitis, he does not provide any 
specific findings to support a conclusion that the Veteran's 
sinusitis permanently aggravated his sleep apnea condition.  
Moreover, Dr. Mokhtar's opinion does not even make this 
conclusion.  Rather, like the opinions from Dr. Beam and the 
February 2003 examiner, Dr. Mokhtar only suggests that a 
patient with sleep apnea may have his/her condition 
aggravated by the onset of an episode of sinusitis.  Dr. 
Mokhtar's opinion says nothing about permanent aggravation of 
the sleep apnea disorder, and it is further weakened by the 
fact that Dr. Mokhtar's conclusion addressed patients in 
general, and not the Veteran specifically, and the fact that 
Dr. Mokhtar chose to use the word "sometimes" when 
describing how often sinusitis "might" cause an inability 
to use the C-PAP machine and increase the sleep apnea 
symptoms.  

In contrast, the August 2003 examiner's opinion is the only 
medical opinion of record that specifically addresses the 
critical issue before the Board - whether the Veteran's sleep 
apnea was caused by or aggravated (permanently worsened) by 
the service-connected bilateral maxillary sinusitis.  
Additionally, this medical opinion is supported by the 
examiner's factual findings and an explanation as to the 
rationale that supports the conclusion.  The August 2003 
examiner found that the Veteran's sleep apnea anatomically 
appears to be primarily from decreased airway in the 
velopharyngeal region.  The August 2003 examiner reported 
that the Veteran's sinusitis had "no significant role in 
this area."  This essentially medically rules out sinusitis 
being the cause of the Veteran's sleep apnea.  The August 
2003 examiner further reported that the Veteran's nasal 
septal deformity can contribute to his obstructive sleep 
apnea, and that there was no nasal obstruction from mucosal 
thickening or congestion.  Based on these findings, the 
examiner concluded that it was not likely that the Veteran's 
sinusitis contributed to his sleep apnea.  As discussed 
above, this is the only opinion that is directly on point in 
that it rules out any contribution by sinusitis, which in 
turn rules out any permanent aggravation of sleep apnea by 
sinusitis.  The August 2003 examiner based his medical 
opinion on identified medical findings, and the Board notes 
that these findings are consistent with other medical 
findings from the February 2003 examination report as to the 
Veteran's physiological conditions that caused or contributed 
to his sleep apnea.    

The Board finds that the August 2003 examiner rendered his 
conclusion in definitive language and fully explained his 
rationale in light of the factual findings and accurate 
characterization of the medical evidence.  The August 2003 
examiner explained why the medical findings indicated that 
the Veteran's sleep apnea was not likely related to (due to 
or permanently aggravated by) his sinusitis.  This weight of 
this opinion is far greater than the other opinions on file 
and it compels the Board to conclude that three other medical 
statements of record have markedly less probative value than 
that contained in the August 2003 examiner's opinion.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may 
favor the opinion of one competent medical expert over that 
of another when there are adequate reasons and bases to 
support the determination reached).

In sum, the preponderance of the medical evidence of record 
is against a finding that the Veteran's sleep apnea is due to 
or aggravated by his service-connected chronic sinusitis.  
See 38 C.F.R. § 3.310, and Allen, supra.  As shown above, the 
medical opinions of Dr. Beam, the February 2003 VA examiner 
and Dr. Moktah carry little, if no evidentiary weight as to 
the specific question that is the crux of this issue.  The 
statements or opinions that appear to favor the Veteran's 
claim essentially only support the finding that when the 
Veteran experiences an episode of sinusitis, this interferes 
with treatment (C-PAP machine) and causes only a temporary 
flare-up in his sleep apnea condition.  These statements and 
opinions do not show a permanent worsening of his condition.  
This evidence in no way supports the claim for service 
connection by aggravation due to another service-connected 
disability.  See 38 C.F.R. § 3.310.  Moreover, the more 
probative medical opinion of the August 2003 VA examiner 
weighs heavily against the claim, since it rules out the 
likelihood that sinusitis contributed to ,or caused permanent 
aggravation of, his sleep apnea.  

The Board notes that in support of his contention, the 
Veteran has submitted a Board decision pertaining to another 
veteran who claimed his sleep apnea was caused by or 
aggravated by the service-connected sinusitis and two 
citations of medical treatises. 

With respect to the medical treatise cited by the Veteran, 
the Board finds that they cannot be used in support of his 
claim.  Medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  These articles are general in 
nature and do not provide any specific findings that the 
Veteran's maxillary sinusitis caused or aggravated his sleep 
apnea.  As such, they are considered speculative.  The Court 
has held that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992). 

To the same extent, the Board decision pertaining to another 
veteran also cannot support a finding that this Veteran's 
sleep apnea is aggravated by his service-connected bilateral 
maxillary sinusitis.  The facts and findings in the prior 
Board decision pertain to that veteran's case and not to the 
case at hand.  While it appears that the excerpt from the 
prior Board decision indicates that another Veterans Law 
Judge accepted another veteran's assertion that his sleep 
apnea was aggravated by his sinusitis, any conclusion in that 
prior Board decision is based on evidence associated with the 
record of that veteran in that other appeal.  The findings of 
another judge, based on evidence from another case - evidence 
that is not in the claims file for the veteran at the heart 
of this decision, is not evidence in the instant case.  The 
Board is not bound by findings found in previous Board 
decisions.  Further, any finding made in that prior Board 
decision only pertains to the veteran who submitted that 
appeal.  Such a finding is based on the evidence related to 
that veteran's service record and/or the other evidence in 
that veteran's claims file.   That decision does not provide 
any specific findings or evidence to verify the instant 
Veteran's assertions in his appeal.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's obstructive sleep apnea is caused or aggravated by 
his service-connected bilateral maxillary sinusitis.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea 
as secondary to the service-connected bilateral maxillary 
sinusitis is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


